Title: To Thomas Jefferson from John Harvie, Jr., 9 May 1795
From: Harvie, John, Jr.
To: Jefferson, Thomas



Dr Sir
Richmond May 9th 1795

I am favour’d with your Letter of april the 27th. and have kept it up a few days, to search for your first Letters Stateing your Claim to the Land referr’d to, but have Mislaid them, your Letter from philadelphia relinquishing any Right to the Moiety of the Survey which I purchas’d of Colo. Randolph being the only one I can now find, you will therefore be pleas’d to send me your propos’d Statement of the Facts, which I will Consider and return you an Answer, for I really am much a Stranger to Mr. Marks’s transactions in this Business, and do not know either the date or the precision of his Entry. If upon a View of the Case it appears to me you have the better Right, and I can Safely do it without destroying my Recourse upon Marks, I shall relinquish to you the Moiety I purchas’d of him without Hesitation. If the Right appears to me Doubtful, or such as ought to be Submitted as it relates to Marks to Arbitration, I will in that Case chearfully lay it before any three Gentlemen of your Nomination, and wish you to transmit me their Names that the Subject may in any way you think proper be brought before them. Be assur’d Sir that I have the Utmost Confidence that in bringing forward this Claim, you only Assert what appears to you to be your just Rights, and that I feel for you and I am sure ever shall the highest Esteem and personal regard being Dr Sir Your much Oblidg’d friend & Sevt

Jno Harvie

